 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8   SANDRA K. LONG, a single individual,
                                                           Case. No. 2:19-cv-00568 RSL
 9                                   Plaintiff,
                                                           STIPULATED PROTECTIVE ORDER
10         v.
11   USAA CASUALTY INSURANCE
     COMPANY, DOES I-X,
12
                                     Defendant.
13

14    1.     PURPOSES AND LIMITATIONS
15              Discovery in this action is likely to involve production of confidential, proprietary, or
16    private information for which special protection may be warranted. Accordingly, plaintiff
17    Sandra K. Long and defendant USAA Casualty Insurance Company (“USAA CIC”)
18    (collectively, “the parties”) hereby stipulate to and petition the Court to enter the following
19    Stipulated Protective Order. The parties acknowledge that this agreement is consistent with
20    Local Civil Rule 26(c). It does not confer blanket protection on all disclosures or responses to
21    discovery. The protection it affords from public disclosure and use extends only to the limited
22    information or items that are entitled to confidential treatment under the applicable legal
23    principles, and does not presumptively entitle parties to file confidential information under seal.
24

25

       STIPULATED PROTECTIVE ORDER - 1                                                CORR CRONIN LLP
                                                                                1001 Fourth Avenue, Suite 3900
                                                                                Seattle, Washington 98154-1051
                                                                                       Tel (206) 625-8600
                                                                                       Fax (206) 625-0900
 1   2.     CONFIDENTIAL MATERIAL

 2          “Confidential material” shall include the following documents and tangible things

 3   produced or otherwise exchanged: (1) USAA CIC’s internal operating procedures and claims

 4   handling guidelines, referred to as Knowledge Delivery Documents (“KDs”), whether written

 5   or oral, (2) USAA CIC’s training records, manuals, policies or procedures, whether written or

 6   oral, (3) USAA CIC’s underwriting policies, procedures, and processes, whether written or oral,

 7   and (4) USAA CIC personnel files.

 8   3.     SCOPE

 9          The protections conferred by this agreement cover not only confidential material (as

10   defined above), but also (1) any information copied or extracted from confidential material; (2)

11   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

12   conversations, or presentations by the parties or their counsel that might reveal confidential

13   material.

14          However, the protections conferred by this agreement do not cover information that is

15   in the public domain or becomes part of the public domain through trial or otherwise.

16   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

17          4.1     Basic Principles.   A receiving party may use confidential material that is

18   disclosed or produced by another party or by a non-party in connection with this case only for

19   prosecuting, defending, or attempting to settle this litigation. Confidential material may be

20   disclosed only to the categories of persons and under the conditions described in this agreement.

21   Confidential material must be stored and maintained by a receiving party at a location and in a

22   secure manner that ensures that access is limited to the persons authorized under this agreement.

23

24

25

      STIPULATED PROTECTIVE ORDER - 2                                              CORR CRONIN LLP
                                                                             1001 Fourth Avenue, Suite 3900
                                                                             Seattle, Washington 98154-1051
                                                                                    Tel (206) 625-8600
                                                                                    Fax (206) 625-0900
 1           4.2    Disclosure of Confidential Materials. Unless otherwise ordered by the Court or

 2   permitted in writing by the designating party, a receiving party may disclose any confidential

 3   material only to:

 4                  (a)     the receiving party’s counsel of record in this action, as well as

 5   employees of counsel to whom it is reasonably necessary to disclose the information for this

 6   litigation;

 7                  (b)     the officers, directors, and employees (including in house counsel) of the

 8   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 9   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

10   designated;

11                  (c)     experts and consultants to whom disclosure is reasonably necessary for

12   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

13   (Exhibit A);

14                  (d)     the Court, court personnel, court reporters, and their staff;

15                  (e)     copy or imaging services retained by counsel to assist in the duplication

16   of confidential material, provided that counsel for the party retaining the copy or imaging

17   service instructs the service not to disclose any confidential material to third parties and to

18   immediately return all originals and copies of any confidential material;

19                  (f)     during their depositions, witnesses in the action to whom disclosure is

20   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

21   (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court. Pages

22   of transcribed deposition testimony or exhibits to depositions that reveal confidential material

23   must be separately bound by the court reporter and may not be disclosed to anyone except as

24   permitted under this agreement; and

25

      STIPULATED PROTECTIVE ORDER - 3                                               CORR CRONIN LLP
                                                                              1001 Fourth Avenue, Suite 3900
                                                                              Seattle, Washington 98154-1051
                                                                                     Tel (206) 625-8600
                                                                                     Fax (206) 625-0900
 1                  (g)     the author or recipient of a document containing the information or a

 2   custodian or other person who otherwise possessed or knew the information.

 3          4.3     Filing Confidential Material. Before filing confidential material or discussing or

 4   referencing such material in court filings, the filing party shall confer with the designating party

 5   to determine whether the designating party will remove the confidential designation, whether

 6   the document can be redacted, or whether a motion to seal or stipulation and proposed order is

 7   warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the

 8   standards that will be applied when a party seeks permission from the Court to file material

 9   under seal.

10   5.     DESIGNATING PROTECTED MATERIAL

11          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each

12   party or non-party that designates information or items for protection under this agreement must

13   take care to limit any such designation to specific material that qualifies under the appropriate

14   standards. The designating party must designate for protection only those parts of material,

15   documents, items, or oral or written communications that qualify, so that other portions of the

16   material, documents, items, or communications for which protection is not warranted are not

17   swept unjustifiably within the ambit of this agreement.

18          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

19   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

20   unnecessarily encumber or delay the case development process or to impose unnecessary

21   expenses and burdens on other parties) expose the designating party to sanctions.

22          If it comes to a designating party’s attention that information or items that it designated

23   for protection do not qualify for protection, the designating party must promptly notify all other

24   parties that it is withdrawing the mistaken designation.

25

      STIPULATED PROTECTIVE ORDER - 4                                                CORR CRONIN LLP
                                                                               1001 Fourth Avenue, Suite 3900
                                                                               Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
                                                                                      Fax (206) 625-0900
 1          5.2     Manner and Timing of Designations. Except as otherwise provided in this

 2   agreement, or as otherwise stipulated or ordered, disclosure of discovery material that qualifies

 3   for protection under this agreement must be clearly so designated before or when the material

 4   is disclosed or produced.

 5                  (a)     Information in Documentary Form: Materials in “documentary form”

 6   include paper or electronic documents and deposition exhibits, and exclude transcripts of

 7   depositions or other pretrial or trial proceedings. The designating party must affix the word

 8   “CONFIDENTIAL” to each page that contains confidential material in a manner that will not

 9   interfere with the legibility of the document. If only a portion or portions of the material on a

10   page qualifies for protection, the producing party also must clearly identify the protected

11   portion(s) (e.g., by making appropriate markings in the margins).

12                  (b)     Testimony Given in Deposition or Other Pretrial Proceedings: The

13   parties and any participating non-parties must identify on the record, during the deposition or

14   other pretrial proceeding, all protected testimony, without prejudice to their right to so designate

15   other testimony after reviewing the transcript. Any party or non-party may, within fifteen days

16   after receiving the transcript of the deposition or other pretrial proceeding, designate portions

17   of the transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

18   confidential information at trial, the issue should be addressed during the pre-trial conference.

19                  (c)     Other Tangible Items: The producing party must affix in a prominent

20   place on the exterior of the container or containers in which the information or item is stored

21   the word “CONFIDENTIAL.” If only a portion or portions of the information or item warrant

22   protection, the producing party, to the extent practicable, shall identify the protected portion(s).

23          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

24   designate qualified confidential information or materials does not, standing alone, waive the

25

      STIPULATED PROTECTIVE ORDER - 5                                                CORR CRONIN LLP
                                                                               1001 Fourth Avenue, Suite 3900
                                                                               Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
                                                                                      Fax (206) 625-0900
 1   designating party’s right to secure protection under this agreement for such material. Upon

 2   timely correction of a designation, the receiving party must make reasonable efforts to ensure

 3   that the material is treated in accordance with the provisions of this agreement.

 4   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 5          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

 6   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 7   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 8   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

 9   challenge a confidentiality designation by electing not to mount a challenge promptly after the

10   original designation is disclosed.

11          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

12   regarding confidential designations without court involvement. Any motion regarding

13   confidential designations or for a protective order must include a certification, in the motion or

14   in a declaration or affidavit, that the movant has engaged in a good faith meet and confer

15   conference with other affected parties in an effort to resolve the dispute without court action.

16   The certification must list the date, manner, and participants to the conference. A good faith

17   effort to confer requires a face-to-face meeting or a telephone conference.

18          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

19   intervention, the designating party may file and serve a motion to retain confidentiality under

20   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden

21   of persuasion in any such motion shall be on the designating party. Frivolous challenges, and

22   those made for an improper purpose (e.g., to harass or impose unnecessary expenses and

23   burdens on other parties) may expose the challenging party to sanctions. All parties shall

24

25

      STIPULATED PROTECTIVE ORDER - 6                                                CORR CRONIN LLP
                                                                               1001 Fourth Avenue, Suite 3900
                                                                               Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
                                                                                      Fax (206) 625-0900
 1   continue to maintain the material in question as confidential until the Court rules on the

 2   challenge.

 3   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
            LITIGATION
 4
            If a party is served with a subpoena or a court order issued in other litigation that
 5
     compels disclosure of any information or items designated in this action as
 6
     “CONFIDENTIAL,” that party must:
 7
                    (a)     promptly notify the designating party in writing and include a copy of
 8
     the subpoena or court order;
 9
                    (b)     promptly notify in writing the party who caused the subpoena or order to
10
     issue in the other litigation that some or all of the material covered by the subpoena or order is
11
     subject to this agreement. Such notification shall include a copy of this agreement; and
12
                    (c)     cooperate with respect to all reasonable procedures sought to be pursued
13
     by the designating party whose confidential material may be affected.
14
     8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15
            If a receiving party learns that, by inadvertence or otherwise, it has disclosed
16
     confidential material to any person or in any circumstance not authorized under this agreement,
17
     the receiving party must immediately (a) notify in writing the designating party of the
18
     unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
19
     protected material, (c) inform the person or persons to whom unauthorized disclosures were
20
     made of all the terms of this agreement, and (d) request that such person or persons execute the
21
     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
22

23   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
24
            When a producing party gives notice to receiving parties that certain inadvertently
25

      STIPULATED PROTECTIVE ORDER - 7                                              CORR CRONIN LLP
                                                                             1001 Fourth Avenue, Suite 3900
                                                                             Seattle, Washington 98154-1051
                                                                                    Tel (206) 625-8600
                                                                                    Fax (206) 625-0900
 1   produced material is subject to a claim of privilege or other protection, the obligations of the

 2   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

 3   provision is not intended to modify whatever procedure may be established in an e-discovery

 4   order or agreement that provides for production without prior privilege review. The parties

 5   agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 6   10.    NON TERMINATION AND RETURN OF DOCUMENTS
 7          Within 60 days after the termination of this action, including all appeals, each receiving
 8   party must return all confidential material to the producing party, including all copies, extracts
 9   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
10   destruction.
11          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
12   documents filed with the Court, trial, deposition, and hearing transcripts, correspondence,
13   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
14   work product, even if such materials contain confidential material.
15          The confidentiality obligations imposed by this agreement shall remain in effect until a
16   designating party agrees otherwise in writing or a court orders otherwise.
17          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18   DATED: October 1, 2019                                s/ Robert D. Bohm
                                                           Robert D. Bohm, WSBA No. 42703
19

20                                                         Attorneys for Plaintiff

21
     DATED: October 1, 2019                                s/ Blake Marks-Dias
22                                                         Blake Marks-Dias, WSBA No. 28169

23                                                         Attorneys for Defendant

24

25

      STIPULATED PROTECTIVE ORDER - 8                                              CORR CRONIN LLP
                                                                             1001 Fourth Avenue, Suite 3900
                                                                             Seattle, Washington 98154-1051
                                                                                    Tel (206) 625-8600
                                                                                    Fax (206) 625-0900
 1          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of

 3   any documents in this proceeding shall not, for the purposes of this proceeding or any other

 4   proceeding in any other court, constitute a waiver by the producing party of any privilege
 5   applicable to those documents, including the attorney-client privilege, attorney work-product
 6   protection, or any other privilege or protection recognized by law.
 7

 8          DATED this 3rd day of October, 2019.
 9

10

11
                                                          A
                                                          Robert S. Lasnik
12                                                        United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

      STIPULATED PROTECTIVE ORDER - 9                                            CORR CRONIN LLP
                                                                           1001 Fourth Avenue, Suite 3900
                                                                           Seattle, Washington 98154-1051
                                                                                  Tel (206) 625-8600
                                                                                  Fax (206) 625-0900
 1                                             EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, ____________________________________ [print or type full name], of

 4   ____________________________________ [print or type full address], declare under penalty

 5   of perjury that I have read in its entirety and understand the Stipulated Protective Order that

 6   was issued by the United States District Court for the Western District of Washington on [date]

 7   in the case of Long v. USAA Casualty Insurance Company, Case No. 2:19-cv-00568 RSL. I

 8   agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I

 9   understand and acknowledge that failure to so comply could expose me to sanctions and

10   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

11   any information or item that is subject to this Stipulated Protective Order to any person or entity

12   except in strict compliance with the provisions of this Order.

13           I further agree to submit to the jurisdiction of the United States District Court for the

14   Western District of Washington for the purpose of enforcing the terms of this Stipulated

15   Protective Order, even if such enforcement proceedings occur after termination of this action.

16   Date:

17   City and State where sworn and signed:

18   Printed name:

19   Signature:

20

21

22

23

24

25

      STIPULATED PROTECTIVE ORDER - 10                                              CORR CRONIN LLP
                                                                              1001 Fourth Avenue, Suite 3900
                                                                              Seattle, Washington 98154-1051
                                                                                     Tel (206) 625-8600
                                                                                     Fax (206) 625-0900
